Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is being considered by the examiner.
Claim Objections
Claim11 objected to because of the following informalities:  the body of the claim in the third line “ …performing  a first dielectric …”. Maybe applicant meant to say “... forming a first dielectric layer”…  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,5,7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Said et al, US 2021/0028135 A1.
Pertaining to claim 1,  Said teaches  A hybrid bonding structure( see figs.51-56 and  title for example ) , comprising: a first conductive structure[see die 900 including a conductive structure], wherein the first conductive structure comprises:
a first conductive layer[984];
a first barrier[983] surrounding and contacting the first conductive layer[984];
a first air gap[999] surrounding and contacting the first barrier[983]; and
a first dielectric layer[972] surrounding and contacting the first air gap[air gap 999 from die 900 ]; a second conductive structure[see die 700 including a conductive structure], wherein the second conductive structure comprises:
a second conductive layer[784];
a second barrier[783] contacting the second conductive layer[784]; and
a second dielectric layer [772] surrounding the second barrier[783]; wherein the second conductive layer[784] contacts and bonds to the first conductive layer[984], and the first dielectric layer[972] contacts and bonds to the second dielectric layer[772].
Pertaining to claim 2,  Said teaches  the hybrid bonding structure of claim1, further comprising a second air gap[ air gap 999 from die 700] surrounding and contacting the second barrier[783].
Pertaining to claim 5,  Said teaches  the hybrid bonding structure of claim 1, wherein the first air gap forms a recess within the first dielectric layer ( see para 0066 and figs 51-56).
Pertaining to claim 7,  Said teaches  the hybrid bonding structure of claim 5, wherein a bottom of the recess is a horizontal surface layer ( see figs 52 wherein the bottom of the recess is horizontal surface layer).
Pertaining to claim 8,  Said teaches  the hybrid bonding structure of claim 1, wherein the first conductive layer comprises Cu, Al, W, Ti, TiN, Ta, Cu/Al or TaN, and the second conductive layer comprises Cu, Al, W, Ti, TiN, Ta, Cu/Al or TaN ( se para 0087).
Pertaining to claim 9,  Said teaches  the hybrid bonding structure of claim 1, wherein a width of the first air gap is between 0.01µm and 10µm, and a width of the second air gap is between 0.01µm and 10µm ( see thickness of the polymer that is removed to give first air gap 999 to have a thickness  between 0.02µm and 6µm in para 0134) .
Pertaining to claim 10,  Said teaches ( see fig51]  The hybrid bonding structure of claim 1, wherein a top surface of the first dielectric layer[972] is aligned with a top surface of the first conductive layer[984] ( see fig51).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said et al, US 2021/0028135 A1 in view of Bao CN 103094183 B.
Pertaining to claim 4,6,  Said teaches the hybrid bonding structure of claim 1, but is silent  wherein a depth of the first air gap is the same as a depth of the first dielectric layer  and  the hybrid bonding structure of claim 5, wherein a bottom of the recess is arc-shaped.
However, in the same field of endeavor , Bao teaches ( see fig 8-10)  wherein a depth of the first air gap [112] is the same as a depth of the first dielectric layer[106]  and  wherein a bottom of the recess is arc-shaped when fig.9 is flipped 90 degrees for example. In view of Bao , it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Bao in that of Said for an improved hybrid bonding with air gap.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said et al, US 2021/0028135 A1 in view of Yang et al,  US 20160284593 A1.
Pertaining to claim 3, Said teaches the hybrid bonding structure of claim 1, but is silent wherein a depth of the first air gap is smaller than a depth of the first dielectric layer.
However, in the same field of endeavor, Yang teaches ( see fig.2)  wherein a depth of the first air gap[219] is smaller than a depth of the first dielectric layer[206].
 In view of Yang , it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Yang in that of Said for an improved hybrid bonding with air gap.

Allowable Subject Matter
Claims 17-20 allowed.
Claim11-16 would be allowable if rewritten or amended to overcome the objection , set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819